Name: COMMISSION REGULATION (EC) No 146/96 of 26 January 1996 opening individual invitations to tender for the sale for export of vinous alcohol
 Type: Regulation
 Subject Matter: trade policy;  trade;  America;  beverages and sugar
 Date Published: nan

 27. 1 . 96 I EN Official Journal of the European Communities No L 21 /29 COMMISSION REGULATION (EC) No 146/96 of 26 January 1996 opening individual invitations to tender for the sale for export of vinous alcohol THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1544/95 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (% as last amended by Regulation (EC) No 3152/94 (^ lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Four sales by individual invitation to tender Nos 189/95 EC, 190/95 EC, 191 /95 EC and 192/95 EC, shall be held for a total quantity of 300 000 hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, Spanish and French intervention agencies . Each of the individual invitations to tender Nos 189/95 EC, 190/95 EC, 191 /95 EC and 192/95 EC, covers a quantity of 75 000 hectolitres of alcohol at 100 % vol . Article 2 The alcohol offered for sale :  shall be for export outside the European Community,  must be imported into and dehydrated :  in the case of individual invitation to tender No 189/95 EC, to :  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  in the case of individual invitations to tender Nos 190/95 EC, 191 /95 EC and 192/95 EC to one of the following countries :  Saint Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Grena ­ dines,  Barbados,  Trinidad and Tobago,  Belize, Whereas individual invitations to tender for the export of vinous alcohol to certain Caribbean and Central American countries so as to guarantee continuity of supplies to those countries ; Whereas the amount of the performance guarantee should take account of the possible storage of a large quantity of alcohol in Caribbean countries, guarantee the export of the alcohol put up for sale within the first year of applica ­ tion of the commitments entered into under the General Agreement on Tariffs and Trade in the alcohol sector, and the end use of the alcohol in the motor fuel sector ; Whereas Commission Regulation (EEC) No 2192/93 ( ®), concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invi ­ tations to tender into national currency ; (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 148 , 30 . 6. 1995, p. 31 . (3) OJ No L 346, 15. 12. 1988, p. 7. (4) OJ No L 43, 20. 2. 1993, p. 6. 0 OJ No L 332, 22. 12. 1994, p. 34 . (6) OJ No L 196, 5. 8 . 1993, p. 19 . No L 21 /30 IEN Official Journal of the European Communities 27. 1 . 96 The guarantee shall be released in accordance with Article 34 (3) (b) of Regulation (EEC) No 377/93 .  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (Curasao, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  United States Virgin Islands,  Haiti,  must be used only as motor fuel . Article 6 1 . The alcohol awarded under the invitation to tender referred to in Article 1 shall be exported by 30 June 1996 at the latest. 2 . The alcohol awarded shall be used within three years from the date of first removal . Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I hereto. Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose . The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel . Article 4 The sale shall take place in accordance with Articles 13 to 1 8 and Articles 30 to 38 of Regulation (EEC) No 377/93 . Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1 . Maintenance of the tender after the time limit submitting tenders and the lodging of a performance guarantee shall constitute the primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('), as regards the tendering security. The tendering security lodged for each of the invitations to tender referred to in Article 1 of this Regulation shall be released immediately if the tender is not accepted or if the successful tenderer has lodged the entire performance guarantee for the invitation to tender concerned. 2. The performance guarantee shall be ECU 30,19 per hectolitre of alcohol at 100 % volume. Notwithstanding Article 17 (2) of Regulation (EEC) No 377/93, the successful tenderer shall furnish proof that the performance guarantee has been lodged with each intervention agency concerned not later than the day of issue of a removal order for the quantity of alcohol concerned. Article 8 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question . Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply : (i) the intervention agency shall, the same day, inform the Commission thereof in accordance with Annex II, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its characte ­ ristics as established, subject to the Commission's agreement,  or refuse to take over the lot in question . In either case, the successful tenderer shall, the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III . Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be imme ­ diately released from all his obligations relating to that lot.(') OJ No L 205, 3 . 8 . 1985, p. 5. 27. 1 . 96 EN Official Journal of the European Communities No L 21 /31 2. Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within a maximum of eight days. 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons attributable to the intervention agency, the Member State shall be responsible for the payment of compensation . Article 9 1 . Successful tenderers for the individual invitations to tender Nos 190/95 EC, 191 /95 EC and 192/95 EC, may, be common agreement, exchange an equal quantity of alcohol stored in the designated vats in the same Member State for the purposes provided for in those invitations to tender. 2. Such exchange shall not affect the obligations of the tenderers concerned, particularly as regards the price to be paid and the time limit for removal and use of the alcohol awarded to them indicated in the invitation to tender concerned. 3 . Successful tenderers who wish to make such an exchange must give prior notice to the intervention agen ­ cies concerned. 4. If such exchange affects the planned timetable for physical removal of the alcohol, that timetable shall immediately be amended and that amendment notified to the Commission . Article 10 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi ­ tuted by alcohol of the same type by the intervention agencies holding the alcohol concerned in agreement with the Commission, or mixed with other alcohol deli ­ vered to the intervention agency until a removal order is issued for that alcohol, in particular for logistical reasons. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1996. For the Commission Franz FISCHLER Member of the Commission No L 21 /32 IENI Official Journal of the European Communities 27. 1 . 96 ANNEX I INDIVIDUAL INVITATION TO TENDER No 189/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol FRANCE DEULEP Boulevard Chanzy F-30800 Saint-Gilles-du ­ Gard 72 12310 5 431 9 149 35 + 36 35 + 36 35 + 36 Raw alcohol Raw alcohol Raw alcohol Port-La-Nouvelle Avenue Adolphe-Turrel BoÃ ®te postale 62 F-11210 Port-la-Nouvelle 1 48 110 35 + 36 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,41 5 per litre or the equivalent thereof in French francs, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 1 30 building of the Commission of the European Communi ­ ties , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m. and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 189/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 . 2. 1996. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 189/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SAV par dÃ ©lÃ ©gation de l'Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boite postale 231 , F-33505 Libourne Cedex (tel . 57 51 03 03 ; telex 572 025 ; fax 57 25 07 05). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . 27. 1 . 96 EN Official Journal of the European Communities No L 21 /33 INDIVIDUAL INVITATION TO TENDER No 190/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Dist. Soc. vinicola adriatica 1 650 39 Raw alcohol Dist. D'Auria SpA 2 000 39 Raw alcohol Industria italiana alcol 2 000 39 Raw alcohol Dist. SAPIS SpA 2 500 39 Raw alcohol Dist. SASRIV SpA 1 500 39 Raw alcohol Dist. Aniello Esposito Sas 750 36 Raw alcohol Dist. F. Palma SpA 2 500 36 Raw alcohol Dist. lavorazione sociale vinacce Modena Srl 2 500 35 Raw alcohol Dist. emiliane SpA 2 600 39 Raw alcohol Dist. Villapana SpA 2 500 35 Raw alcohol Dist. Mazzari SpA 3 350 35 Raw alcohol Dister coop Seri 1 750 39 Raw alcohol Dist. Neri Srl 6 000 35 + 39 Raw alcohol Dist. Bonollo SpA 6 000 39 Raw alcohol Dist. centro adriatico SpA 1 500 35 Raw alcohol Dist. del Sud SpA 3 100 36 Raw alcohol Dist. Giacomo De Luca Sas 750 35 Raw alcohol CAVIRO Seri 6 250 39 Raw alcohol Dist. di Trani SpA 5 000 39 Raw alcohol Dist. Sadz SpA 2 050 36 + 39 Raw alcohol DI.CO.VI.SA. Seri 2 500 35 Raw alcohol Enodistil SpA 2 500 39 Raw alcohol Dist. Bertolino SpA 2 500 35 Raw alcohol Dist. Kronion Seri 750 39 Raw alcohol GE.DIS. SpA 3 000 35 Raw alcohol Dist. Italcol 1 400 35 Raw alcohol Dist. F.lli Cipriani SpA 1 500 35 Raw alcohol Dist. G. Di Lorenzo Srl 3 500 35 Raw alcohol Dist. ind. chimica valenzana SpA 1 100 39 Raw alcohol Total 75 000 No L 21 /34 HENI Official Journal of the European Communities 27. 1 . 96 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the Commission of the European Commun ­ ities, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 190/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 13. 2. 1996. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 190/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . 27. 1 . 96 EN Official Journal of the European Communities No L 21 /35 INDIVIDUAL INVITATION TO TENDER No 191 /9S EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN TarancÃ ³n C-8 1 866 39 Raw alcohol TarancÃ ³n F-3 26 604 39 Raw alcohol TarancÃ ³n F-5 8 358 39 Raw alcohol Villarrobledo 17 38 172 39 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 130 building of the Commission of the European Communi ­ ties, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 191 /95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 . 2. 1996. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 191 /95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 1 00 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . No L 21 /36 ( ENI Official Journal of the European Communities 27. 1 . 96 INDIVIDUAL INVITATION TO TENDER No 192/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN TarancÃ ³n C-6 11 501 39 Raw alcohol TarancÃ ³n D-6 26 283 39 Raw alcohol TarancÃ ³n C-7 27 258 39 Raw alcohol TarancÃ ³n C-8 9 958 39 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 1 30 building of the Commission of the European Communi ­ ties, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 192/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 . 2. 1996. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 192/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100% vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . 27. 1 . 96 ( EN I Official Journal of the European Communities No L 21 /37 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI (E-2) (for the attention of Mr Chiappone/Mr Van der Stappen)  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : (32 2) 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 146/96  Name of the successful tenderer :  Date of award of contract :  Date of refusal or acceptance of the lot by the successful tenderer : Lot No Quantity in hectolitres Location of alcohol Reason for refusal or acceptance to take over